LETTS, Judge.
This appeal concerns the existence of genuine issues of material facts which should have precluded the entry of a final summary judgment. We reverse.
While the deposition in the file, and the affidavit in opposition to the motion for summary judgment, are somewhat equivocal, it is clear that the law firm’s client is alleging that he settled an approximately $24,000 attorney’s fee for a mere $5,000. Needless to say, the law firm denies any such arrangement.
As we see it, this controversy boils down to a question of credibility. That being so, under the facts of this case, a final summary judgment was inappropriate.
REVERSED AND REMANDED.
WARNER, J., and KANAREK, PAUL B., Associate Judge, concur.